Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment filed on 11/03/2020 has been acknowledged. This communication is in response to RCE filed on 11/23/2020. Claims 1-2, 4-6, 8-9 and 16-28 are currently pending and have been considered below. Claims 1, 18 and 22 are independent claim. Claims 3, 7 and 10-15 are cancelled. Claims 28 is added new. Claims 1, 18 and 22 have been amended.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.

Priority
The application claims the benefit of 62/528,235 filed on 07/03/2017. The application also claims the benefit of 62/528,244 filed on 07/03/2017.

Remarks and Response 
Applicant’s arguments filed in the amendments on 11/03/2020 have been fully considered but are moot in view of new grounds of rejection. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 18 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of co-pending applications 16/161,110. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the co-pending application contains every element of claims of the instant application.  A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to 
Claims 1, 18 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of co-pending application 16/161,110 in view of Forster (US Patent Application Publication No 2011/0162046 A1) in view of Walker (US Patent No 10,771,468 B1). This is a nonstatutory obviousness type double patenting rejection. 
This is a provisional non-statutory double patenting rejection because the conflicting claims have not been patented yet.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-6, 8-9 and 16-28 are rejected under 35 U.S.C. 103 as being unpatentable over Forster (US Patent Application Publication No 2011/0162046 A1) in view of Walker (US Patent No 10,771,468 B1). 

Regarding Claim 1, Forster discloses a method comprising: 
based on analyzing a serverless function associated with a first role, identifying a set of security permissions for access to a first resource granted to the serverless function based on the first role and a first attribute of the serverless function (Forster, ¶[0030]-¶[0031], each of the users (Mary, Larry, Tina and Edward) have an assigned role of user, however when a user selects this role the applications available and privilege levels for the applications are different because of the user’s general responsibilities. Credential information needed varies depending upon the application and access privilege level granted for a particular role. Biometric is required to access the personnel application when Mary assumes the Manger role. Here security permission is mapped to the permission that Mary, Lary, Tina and Edward have. For example, Mary could be teller, loan officer, management personnel etc. Also ¶[0034]- ¶[0035]. Here limitation “serverless function” is not explicitly taught by Forster. The secondary reference teaches “serverless function”); 
generating a least privilege role for the serverless function based, at least in part, on the first attribute, where the least privilege roles 
based on comparing the set of least privilege security permissions granted by the least privilege role with the set of security permissions granted by the first role, determining if the set of security permissions granted to the serverless function is more permissive than the set of least privilege security permissions (Forster, ¶[0035], when a role is selected by a user, the notification of the user’s role selection is sent to SSO server. This occurs when the user selects a first role and also occurs when the user switches from the first role to a second role. When manager Mary requests the “Manger” role, she could be required to provide biometric data, such as a fingerprint scan, in order to receive the Manager role. ¶[0039], when Mary wishes to select a role, a dialog screen could be presented showing Mary her available roles (Usre/Admin/Manger/Loan). If Mary is assisting customers, she may choose general teller function. If the loan department is busy Mary may 
based on determining that the set of security permissions granted to the serverless function in order to interact with a computing environment as intended is more permissive than the set of least privilege security permissions, reporting that the first role is over-permissive (Forster, ¶[0041], the privilege level depends on the credential data included with the current role. ¶[0043], a determination is made as to whether the SSO server has received a role selection from a client device and a role selection request is sent to authorization framework for processing. If Mary selects the “User” role then she is granted access to the teller application with a general privilege level, the loan application with a staff privilege level, and the personnel application with a general privilege level. ¶[0044]).
Forster does not explicitly teach the following limitation that Walker teaches: 
serverless function (Walker, col 6, line 55-65, the registered function may be associated with a role which may further limit the types of requests. The function instances triggered by any event could thus have access to credentials with the same privileges).
Forster in view of Walker are analogous art because they are from the “same field of endeavor” and are from the same “problem solving 

Regarding claim 2, Forster in view of Walker discloses the method of claim 1, wherein generating the least privilege role comprises generating a security policy, wherein the security policy indicates the set of least privilege security permissions (Forster, ¶[0035], when the user selects a first role and also occurs when the user switches from the first role to a second role. When manager Mary requests the “Manger” role, she could be required to provide biometric data, such as a fingerprint scan, in order to receive the Manager role. ¶[0039], when Mary wishes to select a role, a dialog screen could be presented showing Mary her available roles (User/Admin/Manger/Loan). If Mary is assisting customers, she may choose general teller function. If the loan department is busy Mary may choose “Loan” role to help out. Thu Mary’s overall security permissions are more permissive than Mary’s individual or least privilege security permission).

Regarding claim 4, Forster in view of Walker discloses the method of claim 1, wherein reporting that the first role is over-permissive comprises generating an alert indicating that the first role is over-permissive (Forster, ¶[0035], when a role is selected by a user, the notification of the user’s role selection is sent to SSO server. This occurs when the user selects a first role and also occurs when the user switches from the first role to a second role. When manager Mary requests the “Manger” role, she could be required to provide biometric data, such as a fingerprint scan, in order to receive the Manager role. ¶[0039], when Mary wishes to select a role, a dialog screen could be presented showing Mary her available roles (User/Admin/Manger/Loan). If Mary is assisting customers, she may choose general teller function. If the loan department is busy Mary may choose “Loan” role to help out. Thu Mary’s overall security permissions are more permissive than Mary’s individual or least privilege security permission).

Regarding Claim 5, Forster in view of Walker discloses the method of claim 1, further comprising preventing building or deployment of the serverless function based on determining that the set of security permissions granted to the serverless function is more permissive than the set of least privilege security permissions (Forster, ¶[0035], when a role is selected by a user, the notification of the user’s role selection is sent to SSO server. This occurs when the user selects a first role and also occurs when the user switches from the first role to a second role. 

Regarding Claim 6, Forster in view of Walker discloses the method of claim 1, further comprising: 
preventing or stopping execution of the serverless function based on determining that the set of security permissions granted to the serverless function is more permissive than the set of least privilege security permissions (Forster, ¶[0035], when a role is selected by a user, the notification of the user’s role selection is sent to SSO server. This occurs when the user selects a first role and also occurs when the user switches from the first role to a second role. When manager Mary requests the “Manger” role, she could be required to provide biometric 

Regarding Claim 8, Forster in view of Walker discloses the method of claim 1, wherein the first attribute comprises at least one of a region, an account, a service, and a resource called or accessed by the serverless function (Forster, ¶[0030]-¶[0031], each of the users (Mary, Larry, Tina and Edward) have an assigned role of user, however when a user selects this role the applications available and privilege levels for the applications are different because of the user’s general responsibilities. Credential information needed varies depending upon the application and access privilege level granted for a particular role. Biometric is required to access the personnel application when Mary assumes the Manger role. Here security permission is mapped to the permission that 

Regarding Claim 9, Forster in view of Walker discloses the method of claim, 1 further comprising identifying at least one of a security vulnerability and an insecure configuration in the serverless function based on analyzing the serverless function (Forster, ¶[0030]-¶[0031], each of the users (Mary, Larry, Tina and Edward) have an assigned role of user, however when a user selects this role the applications available and privilege levels for the applications are different because of the user’s general responsibilities. Credential information needed varies depending upon the application and access privilege level granted for a particular role. Biometric is required to access the personnel application when Mary assumes the Manger role. Here security permission is mapped to the permission that Mary, Lary, Tina and Edward have. For example, Mary could be teller, loan officer, management personnel etc. Also Walker, col 6, line 55-65, the registered function may be associated with a role which may further limit the types of requests. The function instances triggered by any event could thus have access to credentials with the same privileges).

Regarding Claim 16, Forster in view of Walker discloses the method of claim 1, wherein analyzing the serverless function comprises analyzing one or more configuration files associated with the serverless function (Forster, ¶[0030]-¶[0031], each of the users (Mary, Larry, Tina and Edward) have an assigned role of user, however when a user selects this role the applications available and privilege levels for the applications are different because of the user’s general responsibilities. Credential information needed varies depending upon the application and access privilege level granted for a particular role. Biometric is required to access the personnel application when Mary assumes the Manger role. Here security permission is mapped to the permission that Mary, Lary, Tina and Edward have. For example, Mary could be teller, loan officer, management personnel etc. Also Walker, col 6, line 55-65, the registered function may be associated with a role which may further limit the types of requests. The function instances triggered by any event could thus have access to credentials with the same privileges).

Regarding Claim 17, Forster in view of Walker discloses the method of claim 1, wherein analyzing the serverless function comprises analyzing the serverless function based on detecting that the serverless function has been created or updated (Forster, ¶[0030]-¶[0031], each of the users (Mary, Larry, Tina and Edward) have an assigned role of user, however 

Regarding Claim 18, Forster discloses a non-transitory computer-readable medium having instructions stored thereon, the instructions executable by a processor to perform operations comprising: 
based on analyzing a serverless function associated with a first role, identifying a set of security permissionsfor access to a first resource granted to the serverless function based on the first role and a first attribute of the serverless function (Forster, ¶[0030]-¶[0031], each of the users (Mary, Larry, Tina and Edward) have an assigned role of user, however when a user selects this role the applications available and privilege levels for the applications are different because of the user’s 
generating a least privilege role for the serverless function based, at least in part, on the first attribute, wherein the least privilege role indicates a set of least privilege security permissions for access to the first resource by the serverless function (Forster, ¶[0034], the client device is secured and is accessed by user Mary selecting his or her role user identifier and the desired role (a logon screen where Mary selects from Mary/User, Mary/Admin etc). ¶[0035], when manager Mary requests the “Manger” role, she could be required to provide biometric data, such as a fingerprint scan, in order to receive the Manager role. Here least privilege role is mapped to any particular role. For Mary that could be teller or loan office or management personnel etc).
based on comparing the set of least privilege security permissions granted by the least privilege role with the set of security permissions granted by the first role, determining whether the set of security 
based on determining that the set of security permissions granted to the serverless function is more permissive than the set of least privilege security permissions, reporting that the first role is over-permissive (Forster, ¶[0041], the privilege level depends on the credential data included with the current role. ¶[0043], a determination is made as to whether the SSO server has received a role selection from a client device and a role selection request is sent to authorization framework for processing. If Mary selects the “User” role then she is granted access to the teller application with a general privilege level, the 
Forster does not explicitly teach the following limitation that Walker teaches: 
serverless function (Walker, col 6, line 55-65, the registered function may be associated with a role which may further limit the types of requests. The function instances triggered by any event could thus have access to credentials with the same privileges).
Forster in view of Walker are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “data management system and security of data access”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Forster in view of Walker to include the idea of access authorization to control access to protected data management system to improve the performance of the system. It will also enhance the security of the system by blocking the fraudulent users (Walker, col 2, line 20-25).

Regarding Claim 19, Forster in view of Walker discloses the non-transitory computer-readable medium of claim 18, wherein the instructions to generate the least privilege role comprise instructions to generate a security policy, wherein the security policy indicates the set of 

Regarding Claim 20, Forster in view of Walker discloses the non-transitory computer-readable medium of claim 18, further comprising instructions to prevent building or deployment of the serverless function based on a determination that the set of security permissions granted to the serverless function is more permissive than the set of least privilege security permissions (Forster, ¶[0035], when a role is selected by a user, the notification of the user’s role selection is sent to SSO server. This occurs when the user selects a first role and also occurs when the user switches from the first role to a second role. When manager Mary requests the “Manger” role, she could be required to provide biometric data, such as a fingerprint scan, in order to receive the Manager role. 

Regarding Claim 21, Forster in view of Walker discloses the non-transitory computer-readable medium of claim 18, further comprising instructions to prevent or stop execution of the serverless function based on a determination that the set of security permissions granted to the serverless function is more permissive than the set of least privilege security permissions (Forster, ¶[0035], when a role is selected by a user, the notification of the user’s role selection is sent to SSO server. This occurs when the user selects a first role and also occurs when the user switches from the first role to a second role. When manager Mary requests the “Manger” role, she could be required to provide biometric data, such as a fingerprint scan, in order to receive the Manager role. ¶[0039], when Mary wishes to select a role, a dialog screen could be 

Regarding Claim 22, Forster discloses a system comprising: 
a processor (Forster, ¶[0047]); 
a computer-readable medium having instructions stored thereon that are executable by the processor to cause the system to (Forster, ¶[0047]), 
based on analysis a serverless function associated with a first role, identify a set of security permissions for access to a first resource granted to the serverless function based on the first role and a first attribute of the serverless function (Forster, ¶[0030]-¶[0031], each of the users (Mary, Larry, Tina and Edward) have an assigned role of user, however when a user selects this role the applications available and privilege levels for the applications are different because of the user’s general responsibilities. Credential information needed varies depending 
generate a least privilege role for the serverless function based, at least in part, on the first attribute, wherein the least privilege roles indicates a set of least privilege security permissions for access to the first resource by the serverless function (Forster, ¶[0034], the client device is secured and is accessed by user Mary selecting his or her role user identifier and the desired role (a logon screen where Mary selects from Mary/User, Mary/Admin etc). ¶[0035], when manager Mary requests the “Manger” role, she could be required to provide biometric data, such as a fingerprint scan, in order to receive the Manager role. Here least privilege role is mapped to any particular role. For Mary that could be teller or loan office or management personnel etc).
based on comparison of the set of least privilege security permissions granted by the least privilege role with the set of security permissions granted by the first role, determine if the set of security permissions granted to the serverless function is more permissive than 
based on a determination that the set of security permissions granted to the serverless function is more permissive than the set of least privilege security permissions, report that the first role is over-permissive (Forster, ¶[0041], the privilege level depends on the credential data included with the current role. ¶[0043], a determination is made as to whether the SSO server has received a role selection from a client device and a role selection request is sent to authorization framework for processing. If Mary selects the “User” role then she is granted access to the teller application with a general privilege level, the 
Forster does not explicitly teach the following limitation that Walker teaches: 
serverless function (Walker, col 6, line 55-65, the registered function may be associated with a role which may further limit the types of requests. The function instances triggered by any event could thus have access to credentials with the same privileges).
Forster in view of Walker are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “data management system and security of data access”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Forster in view of Walker to include the idea of access authorization to control access to protected data management system to improve the performance of the system. It will also enhance the security of the system by blocking the fraudulent users (Walker, col 2, line 20-25).

Regarding Claim 23, Forster in view of Walker discloses the system of claim 22, wherein the instructions executable by the processor to cause the system to generate the least privilege role comprise instructions executable by the processor to cause the system to generate a security 

Regarding Claim 24, Forster in view of Walker discloses the system of claim 22, further comprising instructions executable by the processor to cause the system to prevent building or deployment of the serverless function based on a determination that the set of security permissions granted to the serverless function is more permissive than the set of least privilege security permissions (Forster, ¶[0035], when a role is selected by a user, the notification of the user’s role selection is sent to SSO server. This occurs when the user selects a first role and also occurs when the user switches from the first role to a second role. When manager Mary requests the “Manger” role, she could be required to 

Regarding Claim 25, Forster in view of Walker discloses the system of claim 22, further comprising instructions executable by the processor to cause the system to prevent or stop execution of the serverless function based on a determination that the set of security permissions granted to the serverless function is more permissive than the set of least privilege security permissions (Forster, ¶[0035], when a role is selected by a user, the notification of the user’s role selection is sent to SSO server. This occurs when the user selects a first role and also occurs when the user switches from the first role to a second role. When manager Mary requests the “Manger” role, she could be required to provide biometric data, such as a fingerprint scan, in order to receive the Manager role. 

Regarding Claim 26, Forster in view of Walker discloses the system of claim 22, wherein the instructions executable by the processor to cause the system to analyze the serverless function comprise instructions executable by the processor to cause the system to analyze the serverless function based on detection of creation of the serverless function or detection of an update to the serverless function (Forster, ¶[0035], when a role is selected by a user, the notification of the user’s role selection is sent to SSO server. This occurs when the user selects a first role and also occurs when the user switches from the first role to a second role. When manager Mary requests the “Manger” role, she could be required to provide biometric data, such as a fingerprint scan, in order to receive the Manager role. ¶[0039], when Mary wishes to select a role, 

Regarding Claim 27, Forster in view of Walker discloses the system of claim 22, wherein the first attribute comprises at least one of a region, an account, a service, and a resource called or accessed by the serverless function (Forster, ¶[0030]-¶[0031], each of the users (Mary, Larry, Tina and Edward) have an assigned role of user, however when a user selects this role the applications available and privilege levels for the applications are different because of the user’s general responsibilities. Credential information needed varies depending upon the application and access privilege level granted for a particular role. Biometric is required to access the personnel application when Mary assumes the Manger role. Here security permission is mapped to the permission that Mary, Lary, Tina and Edward have. For example, Mary could be teller, loan officer, management personnel etc. ¶[0034]- ¶[0035]. Also Walker, 

Regarding Claim 28, Forster in view of Walker discloses the method of claim 1, wherein the set of least privilege security permissions comprises a set of policies for allowing, denying, or restricting access to the first (Forster, ¶[0030]-¶[0031], each of the users (Mary, Larry, Tina and Edward) have an assigned role of user, however when a user selects this role the applications available and privilege levels for the applications are different because of the user’s general responsibilities. Credential information needed varies depending upon the application and access privilege level granted for a particular role. Biometric is required to access the personnel application when Mary assumes the Manger role. Here security permission is mapped to the permission that Mary, Lary, Tina and Edward have. For example, Mary could be teller, loan officer, management personnel etc. ¶[0034]- ¶[0035]. Also Walker, col 6, line 55-65, the registered function may be associated with a role which may further limit the types of requests. The function instances triggered by any event could thus have access to credentials with the same privileges).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-Form 892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIKA NIPA whose telephone number is (571)272-8923.  The examiner can normally be reached on M-F, 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 



/WASIKA NIPA/           Primary Examiner, Art Unit 2433